DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of previous claim 17 or currently amended Claim 1 is withdrawn in view of the newly discovered reference(s) to Williams et al. (US 2009/0229798 A1).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13, 16, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US 2009/0229798 A1).
Regarding Claim 1, Williams et al. reference discloses a reaction device comprising: 
a first wall, which defines an interior (Figure 2, numeral 240 and Figure 11B, numeral 1150 – housing), the interior configured to accommodate a stirring mechanism (Figures 11A and 11B, rotor), wherein a heat exchanger is at least partly on a surface of the first wall that faces away from the interior and/or on the stirring mechanism (Figure 2, numeral 210 – heat source on the surface of the first wall and Figure 11B, numeral 1120 – coolant inside the blades and Paragraph [0012] – first heat source in thermal communication with the perimeter wall), the heat exchanger including at least two layers each of which has a grate structure (Figures 11A and 11B and Paragraphs [0097]-[0100]– a squirrel-cage-type heat transfer system the plate or housing 1210 may be formed as a single structure or may include a plurality of interconnected structures, baffles, walls, and/or strengthening elements); and
wherein the heat exchanger is present together with an insulation material (Figure 2, numeral 220 – thermal conductor, 240 –portion of the channel 220 and paragraph [0057] – a channel 220 having a high thermal conductivity in contact with the neck portion 120 of the venture 100, elsewhere, the flow path has a lower thermal conductivity, or even high thermal insulation and Figure 9 and Figure 11B – thermal insulator).
Regarding Claim 2, Williams et al. reference discloses the reaction device according to claim 1, wherein the reaction device has a double wall comprising: the first wall, and a second wall, so that an intermediate space, which accommodates the heat exchanger, is formed between the first wall and the second wall (Figure 2, numerals 240 – first wall and 220 – second wall and 210 – heat source same as claimed heat exchanger and Paragraph [0012]). 
Regarding Claim 3, Williams et al. reference discloses the reaction device according to claim 2, wherein the reaction device is a tube furnace (Figures 11B, 12A and 12C). 
Regarding Claim 13, Williams et al. reference discloses the reaction device according to claim 1, wherein the heat exchanger comprises a metal, a metal alloy, a sintered metal compound, or a ceramic material (Paragraph [0056] – metals). 
Regarding Claim 16, Williams et al. reference discloses the reaction device according to claim 1, wherein the heat exchanger has fins (Paragraph [0062]-fins). 
Regarding Claim 21, Williams et al. reference discloses the reaction device according to claim 1, wherein the reaction device is configured to carbonize, crack, and reform biomass and/or bioresidues (intended use). 
(Paragraph [0068]). 
Regarding Claim 23, Williams et al. reference discloses the reaction device according to claim 1, wherein the reaction device is configured to dynamically control temperature-controlled rector systems in which heat is first supplied to a process taking place in the reactor and the heat is dissipated after exceeding a predetermined threshold (Paragraph [0070]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 13, 15, 16, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornung et al. (US Patent No. 6,901,868 B2) in view of Williams et al. (US 2009/0229798 A1).
Regarding Claim 1, Hornung et al. reference discloses a reaction device comprising: 
a first wall, which defines an interior (Figure 1, numeral 28), the interior configured to accommodate a stirring mechanism, wherein a heat exchanger is at least partly on a surface of the first wall that faces away from the interior and/or on the stirring mechanism (Figure 1, numeral 20 – stirring mechanism and 14 and 18- first and second heating means).
However, Hornung et al. does not disclose that the heat exchanger including at least two layers each of which has a grate structure. Williams et al. reference discloses a similar reaction/heat  (Figure 2, numeral 210 – heat source on the surface of the first wall and Figure 11B, numeral 1120 – coolant inside the blades and Paragraph [0012] – first heat source in thermal communication with the perimeter wall), the heat exchanger including at least two layers each of which has a grate structure (Figures 11A and 11B and Paragraphs [0097]-[0100]– a squirrel-cage-type heat transfer system the plate or housing 1210 may be formed as a single structure or may include a plurality of interconnected structures, baffles, walls, and/or strengthening elements) and wherein the heat exchanger is present together with an insulation material (Figure 2, numeral 220 – thermal conductor, 240 –portion of the channel 220 and paragraph [0057] – a channel 220 having a high thermal conductivity in contact with the neck portion 120 of the venture 100, elsewhere, the flow path has a lower thermal conductivity, or even high thermal insulation and Figure 9 and Figure 11B – thermal insulator). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat transfer medium with a grate structure as taught by Williams et al., since Williams et al.  states at Paragraphs [0002] and [0007] that such a modification would transfer heat between a heat source and minimize the creation of entropy during the fluid flow process.
Regarding Claim 2, Hornung et al. and Williams et al. references disclose the reaction device according to claim 1, wherein the reaction device has a double wall comprising: the first wall, and a second wall, so that an intermediate space, which accommodates the heat exchanger, is formed between the first wall and the second wall (Hornung et al. – Figure 1, numeral 14 and Williams et al. - Figure 2, numerals 240 – first wall and 220 – second wall and 210 – heat source same as claimed heat exchanger and Paragraph [0012]). 
(Hornung et al. – Figure 1, numeral 12 and Williams et al. -Figures 11B, 12A and 12C) . 
Regarding Claim 4, Hornung et al. and Williams et al. references disclose the reaction device according to claim 1, wherein the stirring mechanism is a screw conveyor (Hornung et al. – Figure 1, numeral 29). 
Regarding Claim 6, Hornung et al. and Williams et al. references disclose the reaction device according to claim 1, wherein the reaction device has at least two reaction zones with different temperatures (Hornung et al. - Figure 7, numeral 10a, 10b, and 10c). 
Regarding Claim 13, Hornung et al. and Williams et al. references disclose the reaction device according to claim 1, wherein the heat exchanger comprises a metal, a metal alloy, a sintered metal compound, or a ceramic material (Hornung et al. - Paragraph [0056] – metals). 
Regarding Claim 15, Hornung et al. and Williams et al. references disclose the reaction device according to claim 1, wherein the heat exchanger is designed as a reflector (intended use). 
Regarding Claim 16, Hornung et al. and Williams et al. references disclose the reaction device according to claim 1, wherein the heat exchanger has fins (Williams et al. -Paragraph [0062]-fins). 
Regarding Claim 21, Hornung et al. and Williams et al. references disclose the reaction device according to claim 1, wherein the reaction device is configured to carbonize, crack, and reform biomass and/or bioresidues (intended use). 
Regarding Claim 22, Hornung et al. and Williams et al. references disclose the reaction device according to claim 1, wherein the reaction device is configured to remove heat from exothermic processes and to recover heat (Hornung et al. - Paragraph [0068]). 
Regarding Claim 23, Hornung et al. and Williams et al. references disclose the reaction device according to claim 1, wherein the reaction device is configured to dynamically control temperature-(Hornung et al. - Paragraph [0070]).
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornung et al. (US Patent No. 6,901,868 B2) in view of Williams et al. (US 2009/0229798 A1) and Heinz et al. (US Patent No. 3,664,795).
Regarding Claim 5, Hornung et al. and Williams et al. references disclose the reaction device according to claim 4 except for the screw conveyor comprises screw sections, which have different pitches. Heinz et al. reference discloses a screw extruder for thermal decomposition of high viscosity thermoplastic melts wherein the screw pitches are different within the reactor from ejection zone to the discharge zone (Figure 1-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the screw design as taught by Heinz et al., since Heinz et al. states at Abstract that such a modification would adapt for melting of highly viscous thermosplasts.
Regarding Claim 7, Hornung et al. and Williams et al. references disclose the reaction device according to claim 1 except for the layers of the heat exchanger are connected to one another at contact points of the layers or contact surfaces of the layers. Heinz et al. reference discloses a screw extruder for thermal decomposition of high viscosity thermoplastic melts wherein the screw has different shaft diameter and contact layers (Figure 1-4, numerals 1a and 1b). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the screw design as taught by Heinz et al., since Heinz et al. states at Abstract that such a modification would adapt for melting of highly viscous thermosplasts.
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornung et al. (US Patent No. 6,901,868 B2) in view of Williams et al. (US 2009/0229798 A1) and Wolf et al. (US Patent No. 9,186,648 B2).
2/m3 and 500 m2/m3 and/or a channel width of the mesh screen is between 30 mm and 150 mm. Wolf et al. reference discloses a similar structure of grate (Figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the grate as taught by Wolf et al., since Wolf et al. states at Abstract that such a modification would have a large mass transfer area and a low pressure drop at the same time and offer a high mechanical strength. Also, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed mesh screen arrangement, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.	In re Aller, 105 USPQ 233.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornung et al. (US Patent No. 6,901,868 B2) in view of Williams et al. (US 2009/0229798 A1) and Hong et al. (US Patent No. 7,041,260 B1).
Regarding Claim 14, Hornung et al. and Williams et al. references disclose the reaction device according to claim 1 except for the heat exchanger includes a catalyst. Hong et al. reference discloses an integrated compact heat exchanger and thermal treatment unit wherein in the catalytic treatment zone comprises a portion of each individual plate of the heat exchanger on which a catalyst has been applied (Abstract and Figures 1 and 2, Column 8, Lines 38-49 and Column 24, Lines 14-25). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to applied catalyst to the heat exchanger as taught by Hong et al., since Hong et al. states at Column 24, Lines 14-25 that such a modification would reduce the amount of thermal energy required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/Examiner, Art Unit 1774